DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (WIPO Publication # WO 2018/206678) in view of Derscheid et al. (U.S. Patent Application Publication # 2015/0134175).

Regarding claims 1 and 13, Boone discloses a system (figs. 1, 2) comprising:
a tractor (11) including
a chassis (page 10 line 19-23), 
a plurality of ground-engaging elements (13-17) supporting the chassis on a ground surface, 
a propulsion system for driving at least one of the ground-engaging elements to propel the tractor along the ground surface (page 10 line 19-23), and
an automated guidance system (page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33) comprising
a location determining component (47) for determining a geographic location of the tractor (page 18 line 27-32),
one or more steering actuators for steering the tractor (page 11 line 17-19), and 
a controller (41) for using location information from the location determining component and guidance path information to control the one or more steering actuators to automatically steer the tractor to follow a guidance path (page 15 line 11-17, page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33); and
one or more computing devices (forming part of controller 41) for
determining the locations of a plurality of windrows of agricultural material in the agricultural area (claim 1, step (c)), and 
using the locations of the plurality of windrows of agricultural material (the identification of swath lines in the image data implies the determination of their locations), defining one or more guidance paths for an agricultural operation to be
performed on the windrows of the agricultural material (claim 1, step (d)), 

the controller of the automated guidance system configured to use the location information from the location determining component and the one or more guidance paths for the agricultural operation generated by the one or more computing devices to automatically steer the tractor to follow the one or more guidance paths for the agricultural operation (page 15 line 11-17).

	Boone fails to disclose receiving harvester travel information, the harvester travel information including the geographic locations of one or more travel paths followed by the harvester in an agricultural area during a harvesting operation, or determining the locations of a plurality of windrows of agricultural material in the agricultural area from the harvester travel information, wherein determining the locations of the windrows includes assigning windrow locations to the one or more travel paths followed by the harvester only where the harvester was harvesting a crop.
In the same field of endeavor, Derscheid discloses receiving harvester travel information, the harvester travel information including the geographic locations of one or more travel paths followed by the harvester in an agricultural area during a harvesting operation, or determining the locations of a plurality of windrows of agricultural material in the agricultural area from the harvester travel information, wherein determining the locations of the windrows includes assigning windrow locations to the one or more travel paths followed by the harvester only where the harvester was harvesting a crop (Paragraphs 30, 49-50, 57, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Boone to do so, as taught by Derscheid, in order to provide more accurate and/or reliable and/or redundant location information for the windrows (Paragraphs 30, 49-50, 57, etc).

Regarding claims 2 and 14, Boone in view of Derscheid further discloses the one or more computing devices further configured to identify a first group of windrows in a headland portion of the agricultural area, identify a second group of windrows in a non-headland portion of the agricultural area, and use only the location information of the windrows that are in the non-headland portion of the agricultural area to define the one or more guidance paths for the agricultural operation (page 3 line 12-15, etc: headlands with and without windrows discussed throughout text).

Regarding claim 3, Boone in view of Derscheid further discloses the one or more computing devices being configured to define at least a portion of the one or more guidance paths by assigning an offset to the at least a portion of the geographic locations of the one or more travel paths followed by the harvester (Derscheid Paragraphs 30, 49-50, 57, 34-36, 41, etc).

Regarding claim 4, Boone in view of Derscheid further discloses the one or more guidance paths being defined to optimize the baling operation by minimizing a baling time of the baling operation (abstract, etc: implicit from optimizing the baling operation).  

Regarding claim 5, Boone in view of Derscheid further discloses the one or more guidance paths being defined to optimize the baling operation by minimizing a travel distance of the baling operation (abstract, etc: implicit from optimizing the baling operation).  

Regarding claims 6 and 15, Boone in view of Derscheid further discloses that the one or more computing devices assign windrow locations to the travel paths followed by the harvester only where the harvester was harvesting a crop by excluding paths followed by the harvester that correspond to previously-harvested portions of the agricultural area (Derscheid Paragraphs 30, 49-50, 57, etc: implicit from only assigning windrow locations to paths where harvester was cutting/raking/harvesting).

Regarding claims 7 and 16, Boone in view of Derscheid further discloses the one or more computing devices further configured to identify the paths followed by the harvester that correspond to previously- harvested portions of the agricultural area by - defining a harvester swath corresponding to a width of a header of the harvester used during the harvesting operation, use a travel sequence associated with the one or more travel paths and the harvester swath to determine a progression of the harvesting operation, using the progression of the harvesting operation and the harvester swath to identify portions of the one or more travel paths corresponding to the entire harvester swath in a previously harvested area (Derscheid Paragraphs 39, 30, 49-50, 57, etc: implicit).

Regarding claim 8, Boone in view of Derscheid further discloses the one or more computing devices further configured to - receive harvester crop processing information, the harvester crop processing information including the geographic locations of the harvester in the agricultural area where crop was being processed by the harvester during the harvesting operation (Derscheid Paragraphs 30, 49-50, 57, etc), and assign windrow locations to the one or more travel paths followed by the harvester only where the harvester was harvesting a crop by assigning windrow locations only to travel paths correspond to the geographic locations of the harvester where the crop was being processed by the harvester (Derscheid Paragraphs 30, 49-50, 57, etc).

Regarding claims 9 and 17, Boone in view of Derscheid further discloses that the one or more computing devices assign windrow locations to the travel paths followed by the harvester only where the harvester was harvesting a crop by excluding paths or portions of paths followed by the harvester where a harvester operational status indicates the harvester is not harvesting the crop (Derscheid Paragraphs 30, 49-50, 57, etc).

Regarding claims 10 and 18, Boone in view of Derscheid further discloses the harvester operational status indicating the harvester is a crop processor not running or a harvester header being in a non-operational position (Derscheid Paragraphs 30, 49-50, 57, etc).

Regarding claims 11 and 19, Boone in view of Derscheid further discloses the automated guidance system of the tractor being configured to automatically steer the tractor to follow the one or more guidance paths for the agricultural operation by aligning an implement coupled with the tractor with the one or more guidance paths (abstract, page 15 line 11-17, page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33, etc: both tractor and baler are aligned with respect to the windrow or guidance path; claimed implement may be mapped to any one of several components).

Regarding claims 12 and 20, Boone in view of Derscheid further discloses the automated guidance system of the tractor being configured to automatically steer the tractor to follow the one or more guidance paths for the agricultural operation by aligning the tractor with the one or more guidance paths (page 15 line 11-17, page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
November 5, 2022